Citation Nr: 0400440	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for an eye condition as 
a result of exposure to herbicides.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary bypass surgery.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  This service included a tour of duty in 
Vietnam.  His DD Form 214 indicates that he was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal with one overseas bar.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Fargo, North Dakota.


FINDINGS OF FACT

1.  VA has provided the veteran with due notice concerning 
evidence and information needed to substantiate his claims of 
entitlement to service connection for coronary artery 
disease, tinnitus, and bilateral hearing loss, respectively, 
and all relevant evidence necessary for an equitable 
disposition of these claims has been obtained.  

2.  The veteran currently has a diagnosis of coronary artery 
disease.

3.  It is not shown that the veteran exhibited heart disease, 
or symptoms thereof, during service or the one-year period 
immediately following service.

4.  It is not shown that the veteran has hearing loss 
currently or exhibited impaired hearing during service.

5.  It is not shown that the veteran has tinnitus or 
exhibited tinnitus during service.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred or aggravated 
during active service and may not be presumed to be of 
service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5100, 5102-5103A, 5107, 5126 (West 2002); 38 C.F.R.§§ 3.102, 
3.156(a), 3.159, 3.303, 3.307, 3.309, 3.326(a) (2003).  

2.  A hearing loss disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5100, 5102-5103A, 5107, 5126; 38 C.F.R.§§ 3.102, 3.159, 
3.303, 3.326(a).  

3.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5100, 5102-5103A, 
5107, 5126; 38 C.F.R.§§ 3.102, 3.159, 3.303, 3.326(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The claims of entitlement to service connection for coronary 
artery disease, bilateral hearing loss, and tinnitus, 
respectively, are subject to the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA).  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); cf. Kuzma v. Principi, No. 
03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) 
(VCAA did not apply to a claim that was the subject of a 
Board decision entered before the enactment of the VCAA.  
Enacted on November 9, 2000, the VCAA heightened what were 
VA's duties under earlier law to assist claimants with the 
development of evidence, and to provide claimants with 
notice, concerning their claims.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  Regulations 
implementing the VCAA are effective from the date of the 
statute's enactment, with the exception of certain provisions 
concerning applications to reopen previously denied claims.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  

The Board finds in the case of these three claims, VA has 
complied with all applicable requirements of the VCAA.

Duty to provide notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has one year 
from the date the notice is sent in which to submit 
information or evidence in support of the claim, although VA 
may make a decision on the claim before the one-year period 
has expired.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108- 183, Section 701(b), 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at  38 U.S.C. 
§ ___; see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1353-54 (Fed. Cir. 2003); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

A letter sent by the RO to the veteran in January 2002 
provided the notice required under section 5103.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  The letter described the type 
of evidence that would substantiate his service connection 
claims and outlined, in terms corresponding to the provisions 
of the VCAA, what the veteran's and VA's respective 
responsibilities were in the effort to be made to obtain that 
evidence.  Id.; Quartuccio.  The January 2002 letter invited 
the veteran to identify or submit information or evidence 
that could support his claims.  The letter apprised him that 
although it was preferable that he respond within 60 days, he 
had a period of one year from the date of the letter in which 
to identify or submit such information or evidence.  
Additional information concerning these matters was contained 
in the February 2003 statement of the case.  At least one 
year was allowed the veteran in which to respond to the 
January 2002 letter.

Accordingly, the Board finds that for the three claims in 
concern, VA has provided the notice required by section 5103 
of the VCAA.

Duty to assist with the development of evidence

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other documentary evidence pertinent to 
a claim.  38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

VA is required by the VCAA to make reasonable efforts to 
obtain records pertinent to the claim and to notify the 
claimant if the records could not be secured.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  Under the VCAA, the 
duty to obtain documentary evidence applies when the 
claimant, after being requested to do so by VA, "adequately 
identifies [such records] to the Secretary and authorizes the 
Secretary to obtain" them.  38 U.S.C.A. § 5103A(b).  

The RO obtained, and associated with the claims file, the 
veteran's service medical records.  The veteran designated in 
his VA Form 21-526, Application for Compensation, post-
service medical records that were pertinent to the claim for 
service connection for coronary artery disease.  These were 
medical records generated by private providers.  The RO 
obtained, and associated with the claims file, all of those 
records unless submitted by the veteran or his 
representative.  The veteran signified in his Application for 
Compensation that there were no post-service medical records 
pertinent to the claims for service connection for bilateral 
hearing loss and tinnitus, respectively.  The veteran did not 
apprise the RO in any communication received after the filing 
of his claim of other evidence, including any VA medical 
records, pertinent to any of the three claims in concern.  

Accordingly, the Board finds that for the three claims in 
concern, VA has complied with its duty under the VCAA to 
assist with the development of documentary evidence.

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, a need for a medical 
examination or opinion is not considered to exist unless 
"the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)," includes competent 
evidence that a veteran has a current disability or 
persistent or recurrent symptoms of disability that in turn 
may be associated with the veteran's active service.  
38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The RO did not provide the veteran with a VA medical 
examination or opinion in connection with any of the three 
claims in concern.  However, under the standard of the VCAA, 
medical examinations or opinions were not warranted for any 
of these claims.  

While the medical evidence of record shows that the veteran 
currently has coronary artery disease, there is no 
evidence, lay or medical, suggesting that this disease may 
be linked to his service.  There is no evidence that the 
veteran had heart disease during service or suffered during 
service any disease or injury that might have caused him to 
develop heart disease.  The post-service evidence of record 
reflects that he was not diagnosed with heart disease until 
many years after his time in service.  Although he has 
asserted in a general way that his current coronary artery 
disease is attributable to his service, he has not 
substantiated this assertion by describing any symptoms 
that he claims to have experienced during or since his time 
in service.

The medical evidence of record does not show that the veteran 
currently has hearing loss in either ear or tinnitus.  
Furthermore, although he claims to have suffered acoustic 
trauma during service while serving in an artillery unit, 
support for this claim is not found in his DD-Form 214 or his 
service medical records.  

Thus, the evidence pertinent to the three claims in concern 
does not demonstrate the need for a medical examination or 
opinion.  Rather, the evidence of record indicates that 
there is no reasonable possibility that a medical 
examination or opinion would aid in substantiating any of 
the claims.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(d)).  
Accordingly, VA had no duty under the VCAA to secure such 
medical evidence.  38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

It appears to the Board, then, that all action required by 
the VCAA for the service connection claims concerning 
coronary artery disease, bilateral hearing loss, and 
tinnitus, respectively, has been completed.  Accordingly, the 
Board will decide these claims on the basis of the record as 
it now stands on appeal.  

ii.  Service connection

The veteran filed his claims of entitlement to service 
connection for coronary artery disease, bilateral hearing 
loss, and tinnitus, respectively, on VA Form 21-526, 
Application for Compensation, in July 2001.  He alleges that 
he suffers from each of the claimed disabilities on account 
of an incident of his service.  While contending that he has 
heart disease that is service related, he does not state 
whether he believes it is attributable to an injury or to a 
disease encountered during service.  He contends that 
developed bilateral hearing loss and tinnitus as a result of 
acoustic trauma encountered during service.

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  

The basic elements of a service connection claim may be 
demonstrated in different ways.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  
38 C.F.R. § 3.303(a).  Thus, for example, service connection 
may be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).  If a veteran with 90 days or 
more of continuous active service develops arteriosclerosis 
to a compensable degree within the one-year period 
immediately following his separation from service, the 
disease will be presumed to have had its onset during service 
even absent direct evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause).  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The Board finds that the claim of entitlement to service 
connection for coronary artery disease may not be granted 
because there is no evidence that this disability is related 
to the veteran's service.  

The medical evidence of record shows that the veteran has a 
diagnosis of coronary artery disease.  Private medical 
records indicate that he was first diagnosed with heart 
trouble, coronary artery disease and myocardial infarction, 
in 1995, had coronary bypass surgery in 1996, and currently 
is followed for coronary artery disease.  However, his 
service medical records fail to show that he had a chronic 
heart disease during service, manifested any symptoms of 
heart disease that were noted during service, or suffered 
during service any disease or injury that is referable to 
heart disease.  Moreover, post-service medical records fail 
to show that he manifested arteriosclerosis during the one-
year period immediately following his separation from 
service.  Thus, there is no medical evidence to suggest that 
there were antecedents during service of his current heart 
disease.  Nor has the veteran described any incident of his 
service to which he would urge his current heart disease is 
linked or any symptoms that he experienced during service 
which he would urge were a precursor of his current 
condition.  Likewise, the medical records concerning his 
current heart disease are devoid of any suggestion that it 
might be related to something that he experienced during his 
time in service.  

Thus, the evidence pertinent to the claim of entitlement to 
service connection for coronary artery disease, while 
demonstrating that the veteran has the disability for which 
benefits are sought, is not otherwise probative of the claim.  
There is no medical evidence of a nexus between his current 
heart disease and an incident of his service.  See Voerth v. 
West, 13 Vet. App. at 120.  Indeed, there is no medical or 
lay evidence suggesting that the veteran encountered during 
service an injury or disease to which his current heart 
disease could be related.  Although the veteran has asserted 
in a general way that his current heart disease is service-
related, the claim cannot be established by his word alone.  
See Espiritu, 2 Vet. App. at 494-95.  

As the preponderance of the medical evidence in this case is 
to the effect that the veteran's current coronary artery 
disease is not service related, the claim of entitlement to 
service connection for that disability must be denied.  The 
doctrine of reasonable doubt does not apply in this case.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (holding 
that the doctrine of reasonable doubt is inapplicable where 
the evidence preponderates against a claim).

The Board finds that the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, 
respectively, may not be granted because there is no evidence 
that the veteran currently has the disabilities alleged or 
exhibited impaired hearing during service.  

The United States Court of Appeals for the Federal Circuit 
has held that VA may reasonably interpret the statutes 
providing for payment of compensation for service-connected 
disability as containing a requirement that a disability be 
present at the time of the claim for benefits (or other 
potential effective date of grant) as opposed to merely 
indicated during service.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C.A. § 1131); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 1110).  Medical 
evidence is needed to show that the veteran currently has the 
hearing disabilities claimed.  See Voerth.  Such evidence is 
absent.  There is no medical evidence showing that the 
veteran either has hearing loss or tinnitus currently or, 
indeed, that he experienced those disorders at any time after 
service.  In his VA Form 21-526, Application for 
Compensation, the veteran indicated that he could point to no 
medical records of his concerning a hearing problem.  
However, the veteran cannot prove by his word alone that he 
has the hearing disabilities claimed.  See Espiritu, 2 Vet. 
App. at 494-95.

Furthermore, there is no evidence of an injury or disease 
during service that might have been a precursor, or a cause, 
of hearing loss or tinnitus developed after service.  
Audiological findings contained in the report of the 
veteran's service medical records do not attest to a hearing 
disability as defined by VA.  For impaired hearing to be 
considered a disability under the laws administered by VA, 
the auditory threshold for the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz must be 40 decibels or greater in any of 
those frequencies, or 26 decibels or greater in at least 
three of them, or speech recognition scores using the 
Maryland CNC Test must be less than 94 percent.  38 C.F.R. § 
3.385 (2003).  The reports of his pre-induction, entrance and 
separation examinations, respectively, the service medical 
records in which hearing is evaluated, do not contain 
audiological findings that meet this standard - - no 
threshold above 15 decibels is denoted in any of the reports 
and none above 5 in the separation examination report.  Nor 
do the examination reports or other service medical records 
otherwise indicate that the veteran exhibited a hearing 
deficiency of any kind.  Although the veteran contends that 
he suffered from acoustic trauma during service because he 
was with an artillery unit, there is no evidence that he was 
exposed to significant noise, artillery or other, during 
service or that his hearing was monitored during service on 
account of actual or presumed acoustic trauma.  His DD Form 
214 states that his military occupation specialty was clerk 
typist, and the decorations and awards listed there do not 
confirm that he had any combat service.

As the preponderance of the medical evidence in this case is 
to the effect that the veteran has not had a hearing loss 
disability or tinnitus at the time of, or since, the filing 
of his claim of service connection, and furthermore, suffered 
no injury or disease during service having to do with his 
hearing, the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, respectively, will be 
denied.  The doctrine of reasonable doubt is inapplicable to 
the claims.  Ortiz, 274 F.3d 1361.




ORDER

The claim of entitlement to service connection for coronary 
artery disease, status post coronary bypass surgery, is 
denied.

The claim of entitlement to service connection for tinnitus 
is denied.

The claim of entitlement to service connection for bilateral 
hearing loss is denied.


REMAND

The claim of entitlement to service connection for an eye 
condition as a result of exposure to herbicides is subject to 
the provisions of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  See also Karnas, 1 Vet. 
App. 308; cf. Kuzma, No. 03-7032, 2003 U.S. App. LEXIS 17678.  
Hence, the Board must ascertain whether VA has carried out 
its duties under that statute with respect to this claim.

The Board finds that by letter dated in January 2002, which 
is reviewed in the decision above, VA afforded the veteran 
the notice concerning this claim that is required by section 
5103 of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Likewise, VA has obtained both the veteran's service medical 
records, as observed in the decision above, and, except for 
those submitted directly to VA by him or his representative, 
all post-service medical records that the veteran identified 
as relevant to this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  

No VA medical examination has been performed in conjunction 
with the claim of entitlement to service connection for an 
eye condition.  As noted in the decision above, the VCAA 
requires VA to obtain a medical examination or opinion if one 
is necessary to decide a claim for benefits.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under the VCAA, an 
examination is considered to be necessary if the lay and 
medical evidence of record includes competent evidence that 
the claimant has a current disability of persistent and 
recurring symptoms of disability, indicates that the 
disability or symptoms may be associated with the veteran's 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  By this 
standard, a medical examination is needed to decide this 
claim.

His post-service medical records, all prepared by private 
providers, show that the veteran is diagnosed with a number 
of eye disorders, to include pars planitis, photophobia, 
vitritis, open angle glaucoma, and cystoid macular edema, 
and, in June 1997 and September 1998, had cataract surgery on 
his left and right eyes, respectively.  His service medical 
records do not note that he exhibited any of these disorders.  
The report of his October 1956 entrance examination indicates 
that he entered service with "[d]efective vision" 
attributable to refractive error of the eyes.  Comparison of 
ophthalmologic measurements stated there with those stated in 
the report of his December 1967 separation examination 
appears to show that the refractive error worsened during 
service.  The report of his separation examination identifies 
"[r]efractive [e]rror, bilateral."

In VA Form 21-526, Application for Compensation, the veteran 
indicated that he is claiming entitlement to service 
connection for his current eye disorders on the basis of 
having been exposed to herbicides (Agent Orange) during 
service.  As his Form DD-214 indicates that he served in 
Vietnam, the Board concludes, as did the RO, that he was 
exposed to herbicides there.  The veteran contends, in 
essence, that his current eye disabilities are part of a 
disease process that began by means of exposure to herbicides 
while he was serving in Vietnam.

Applicable law provides that specific diseases exhibited by 
certain Vietnam veteran are presumed to have been caused by 
exposure to herbicides during their Vietnam service.  In the 
case of a veteran who had active wartime service for ninety 
days or more and active service in Vietnam between January 9, 
1962 and May 7, 1975, specified diseases resulting from 
exposure to an herbicide agent, including Agent Orange, that 
have become manifest to a degree of 10 percent or more in the 
manner prescribed by law will be considered to have been 
incurred in service even absent a service record or other 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  As none of the eye disorders that 
the veteran has are among the diseases named by this law, he 
is not entitled to a presumption that they were incurred 
during his service in Vietnam.

However, service connection may be granted in any case when 
the evidence shows that a current disability is etiologically 
related to an incident of active service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  VA's duty to assist a 
claimant with the development of evidence extends to all 
applicable theories of a claim, whether asserted by the 
claimant or not.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (claim documents must be read in a liberal 
manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application).  The question presented in this case, then, is 
whether any of the eye disorders with which the veteran is 
currently diagnosed began with a disease or injury that he 
encountered during service, including exposure to herbicides 
in Vietnam.

The Board notes that refractive error of the eyes, which the 
veteran exhibited before and during service and, it appears 
from his medical records, continues to exhibit today, is 
usually not a condition for which service connection may be 
granted.  Rather, it is considered a congenital or 
developmental defect for which service connection is not 
available.  38 C.F.R. § 3.303(c) (2003).  However, service 
connection may be granted for an eye condition, such as 
impaired visual acuity (regardless of whether corrected with 
lenses), originating with a congenital or developmental 
defect if that condition was aggravated by trauma or disease 
encountered during service.  See Browder v. Derwinski, 1 Vet. 
App. 204, 207-08 (1991); see also VAOPGCPREC 82-90 (July 18, 
1990), 56 Fed. Reg. 45, 711 (1990) (holding that service 
connection may be granted for diseases (but not "defects") 
of congenital, developmental, or familial origin, including 
those of the eye, if the evidence establishes that the 
condition in question was aggravated during service).  In 
contrast, refractive error of the eye, when not aggravated by 
superimposed trauma or disease originating during a veteran's 
service, is not a compensable disability under VA law.  
38 C.F.R. § 3.303(c).  Thus, current refractive error of the 
eyes is significant in this case only if it may be ascribed 
to, because found to be aggravated by, a process that began 
with disease or injury, including exposure to herbicides, 
encountered by the veteran during service. 

While the veteran asserted in his Application for 
Compensation that one of the doctors that he sees for his 
eyes, "Dr. D---," feels that his "eye condition may be 
related to Agent Orange," there is no medical opinion of 
record, either by this provider or another, constituting 
medical evidence of such a relationship.  A VA examination is 
needed, and must be performed on remand, in order to clarify 
whether the veteran has any eye disabilities that are 
attributable to an incident of his service.  See 38 U.S.C.A. 
§ 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The medical records that have been associated with the claims 
file concerning the veteran's eyes are dated no earlier than 
approximately 1991.  The veteran has not identified in 
support of the claim any post-service medical records dated 
earlier than those now on file.  However, while the case is 
in remand status, the RO should assure that it has obtained 
all post-service medical records that have to do with the 
veteran's eyes.  Medical records that are dated closer to the 
time of the veteran's years in service could have a bearing 
on the question whether any of his current eye disorders are 
service related.  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Write to the veteran and ask him to 
identify all VA and private medical 
treatment that he received for his eyes 
after his separation from service in 
December 1967 and prior to 1991.  Send a 
copy of the letter to the veteran's 
representative.  Make efforts to obtain 
all records identified by the veteran's 
response that are not now part of the 
claims file and that the veteran does not 
submit himself.  Document in the claims 
file the actions taken to secure this 
evidence and provide appropriate notice 
to the veteran regarding records 
identified by him that could not be 
obtained.

3.  Schedule the veteran for an 
ophthalmologic examination to determine 
whether he has a current eye disorder or 
current eye disorders that are related to 
his service.  All tests and studies 
thought necessary by the examiner should 
be performed.  The claims file must be 
made available to the examiner, and the 
examiner is requested to confirm that it 
was available for review.  

The examination report must list all 
diagnoses found concerning the eyes.  For 
each eye disorder found, the examiner 
must provide an opinion as to whether it 
is at least as likely as not (50 percent 
likelihood or better) that the disorder 
is related to a disease or an injury 
(including exposure to herbicides, which 
the examiner must take as a given) that 
the veteran encountered during service.  
In addition, if refractive error of the 
eyes is found, the examiner must provide 
an opinion as to whether it is at least 
as likely as not (50 percent likelihood 
or better) that it worsened during his 
service as a result of a disease or an 
injury (including exposure to herbicides) 
that the veteran encountered at that 
time.  Each opinion should be accompanied 
by a full rationale.  

4.  Review the examination report to 
ensure that it complies with the requests 
in paragraph 3.  If the report is 
deficient in any manner, take corrective 
action.

5.  Then, readjudicate the claim of 
entitlement to service connection for an 
eye condition as a result of exposure to 
herbicides.  Consider all laws and 
regulations that are relevant to the 
claim.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case.  Allow the veteran 
and his representative appropriate time 
in which to respond. 

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



